DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.
 
Status of the Claims
Claims 1-20 were previously pending and subject to a final rejection dated April 3, 2020. In the RCE, submitted on March 19, 2021, claims 1, 5, 7, 11-13, 17 and 20 were amended. Therefore, claims 1-20 are currently pending, and claims 1-9 and 11-20 are subject to the following non-final rejection below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2020 was filed before the mailing date of this non-final action.  The submission is in compliance with the 

Response to Arguments
Applicant’s remarks on Page 11 of the RCE regarding the previous objection to claim 20 is found persuasive, in view of the amended claim. The objection is withdrawn. 

Applicant’s remarks on Pages 11-20 of the RCE, concerning the previous rejection of claims 1-7, 12, and 14-19 under 35 U.S.C. 101 have been fully considered, but are moot in view of the amended rejection or only found persuasive in-part (for claims 2-7, 12, 14 and 17-19). 
Examiner notes that the rejection for claims 1, and 14-16 under 35 U.S.C. 101 is maintained. On Page 13 of the RCE, Applicant states “no authority or explanation is given for the Office Action’s statement” regarding the listed additional elements. On Page 13 of the RCE, Applicant further states “Further, the above statement starts off by merely identifying the category of Judicial exception that the claim is believed to fall, and then continues by explaining why various elements of the claim do not raise the claim out of that exception. However, there is no explanation as to why the claim is believed to fall into that exception. Yet, the initial burden of proof is on the Office to establish that there is a Judicial exception recited, and merely identifying the exception that the claim is believed to fall into without explaining why the claim falls into that exception does not meet that burden.”
Examiner respectfully disagrees and notes Para. 39 of the Final Rejection listed the limitations that recite the abstract idea, and Para. 40 of the Final Rejection explained that those limitations recited the abstract idea of a certain method of organizing human behavior, because they manage personal behavior and follow rules or instructions. Examiner notes that receiving a request from a delivery service, to open a door to a storage room; and based on the request, allowing access to the storage room falls under managing personal behavior and following rules or instructions. Thus, Examiner has explained why the specific limitations recited in the claims fall within a certain methods of organizing human activity. See MPEP 2106.07(a) Formulation a Rejection for Lack of Subject Matter Eligibility. 
On Pages 13-14 of the RCE, Applicant states “the claims recite the configuration of an electronic lock on a storage room or storage area…”. Examiner respectfully disagrees and notes nothing in claim 1 or 14-16 recite the actual configuration of the electronic lock. Thus, Applicant’s argument is not found persuasive.
On Page 16 of the RCE, Applicant states “Next the Office Action references MPEP 2106.05(h). However, it is not seen how this is an analysis of whether a judicial exception is even cited, or an analysis of step 2A, Prong I, or Prong II.”
Examiner notes it appears Applicant is conflating Examiner’s analysis of the claims under Step 2A Prong I and Prong II. Specifically, Examiner did not cite 2106.05(h) until Step 2A, Prong II (i.e., in paragraph 41 of the Final Rejection, beginning with “The judicial exception is not integrated into a practical application because….”). Examiner urges Applicant to review MPEP 2106.05(h) which states “Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.” (emphasis added) 
Therefore, Examiner is unclear how a determination that the additional elements amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as stated in Para. 41 of the Final rejection, is “not seen…as…an analysis of step 2A….Prong II”, and therefore, Applicant’s arguments are not found persuasive. 
On Pages 16-17, Applicant generally discusses and criticizes Examiner’s rejection as devoid of any specifics of Applicant’s claims, “[t]he explanation that follows the summary of the claim recitations could have been placed in any patent application” and “[t]he above paragraph could have been placed in essentially any application….”, while failing to specifically address Paras. 39, and 41-42 of the Final rejection (which recite the abstract idea claim limitations and address the specific additional elements in the claim). Therefore, Examiner urges Applicant to again review MPEP 2106.07(a) Formulation a Rejection for Lack of Subject Matter Eligibility; and address specific errors, rather than general criticisms. 
On Page 19 of the RCE, Applicant states “the claims recite an improvement, in that in claim 1 the storage room is opened, even if the package is oversize….instead of forcing the delivery person to return the package….The Office Action never responded to this point.” On Page 20 of the RCE, Applicant discusses the prior art reference Rudduck 
Examiner respectfully disagrees that opening the storage room for oversized packages is an “improvement in the functioning of a computer, or improvement to other technology.” Rather, “instead of forcing the delivery person to return the package” may be an improvement to the abstract idea itself, but it is not a technological improvement that is sufficient to confer eligibility for patenting to the abstract idea. See In re Board of Trustees of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021) (“[T]he improvement in computational accuracy alleged here does not qualify as an improvement to a technological process; rather, it is merely an enhancement to the abstract mathematical calculation . . . itself.”’).
Furthermore, Examiner notes “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” See MPEP 2106.05(a) Improvements to the Functioning of a Computer or To other Technology or Technical Field. Thus, Examiner notes Applicant’s specification fails to provide sufficient details such that one of ordinary skill in the art would recognize that opening the storage room for oversized packages technical improvement to the electronic lock; and thus, Applicant’s arguments are not persuasive. 
On Page 20 of the RCE, in discussing dependent claim 15, Applicant states “Although the Office Action states regarding each of these components that they ‘do no more than generally link the use of the abstract idea to a particular technological environment or field of use’... no explanation was given as to why that is believed to be the case…..Each of the recited components of claim[] 15…improve the functioning of the system.”
Examiner respectfully disagrees and notes Para. 46 of the Final Rejection never stated the above allegations. Rather, Para. 46 explicitly stated that “Claim [15] recite[s] details of….wherein storage receptacles are located within the storage room….- which merely narrows the previously recited abstract idea…the[] judicial exceptions are not meaningfully integrated into a practical application or significantly more than an abstract idea.” Furthermore, as discussed above, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. Nothing in applicant’s specification discusses how “storage receptacles…located within the storage room” are a technological improvement. Thus, Applicant’s arguments are not found persuasive. 

Applicant’s Remarks filed on Pages 20-27 of the RCE, concerning the previous rejection of claims 1-4, 11 and 14-16 under 35 U.S.C. 112(a) have been fully considered, and are only found persuasive in-part (for specific limitations in claims 11 and 14).
In regard to claim 1, Applicant cites to various portions of the specification and states “The embodiment in which storage locations 608 is just one storage room, specifically includes ‘storage areas of different shapes and/or sizes (e.g., small, medium, large, oversized),’ and so it would not matter if the package is ‘small, medium, large, oversized,’ because all are stored in the same room, and so the room would open for all.”
Examiner respectfully disagrees and notes Applicant still has not provided support for the storage room itself “automatically open[ing] whether the package is small, large, or oversized.” Rather, Examiner suggests Applicant amend the claim to clarify that it is the electronic lock which causes the storage room to open. For example, Examiner suggests Applicant amend the claim to recite “wherein the at least one electronic lock automatically opens the storage room, whether the packages is small, large or oversized”.
Applicant’s Remarks filed on Page 27 of the RCE, concerning the previous rejection of claim 13 under 35 U.S.C. 112(b) have been fully considered, and are found persuasive. 

Applicant’s Remarks filed on Pages 27-55 of the RCE, concerning the previous rejection of claims 1-9 and 11-20 under 35 U.S.C. 102(a)(1)/(a)(2) or 35 U.S.C. 103 have been fully considered, but are moot in view of the amended rejection (including different citations to the previously cited references newly cited references).
On Pages 27-31 and 33-37 of the RCE, Applicant argues that the storage space of Rudduck does not teach the claimed “storage room”; and appears to argue that Rudduck does not teach “the storage room, being stationary and the storage room being part of a building”. 
Examiner respectfully disagrees, and notes even with Applicant’s definition of a room on page 28 of the RCE (“a part or division of a building enclose by walls, floor and ceiling”), Rudduck’s storage space still reads on Applicant’s claimed storage room, the storage room, being stationary and the storage room being part of a building. Specifically, Paras. 63 and 64 of Rudduck discuss that the lockers which secure the storage space are in buildings 408 or 412 (i.e., the storage room, being stationary and the storage room being part of a building). Thus, Applicant’s arguments are not found persuasive. 
On Page 32 of the RCE, in discussing claim 7, Applicant states “…[Rudduck’s] disclosure of ‘the available storage space may be a space that is….currently being used by the recipient…’…is not a disclosure of ‘…allowing access….regardless of whether a storage area associated with the door is in use.’ To the contrary, Rudduck clearly discloses a determination is made of whether the space is ‘available’…which inherently must include some determination of usage.”
Examiner respectfully disagrees and notes, nothing in the claims recite such a prohibition of usage determination. Rather, the claim merely states that access is allowed through the door, regardless of whether a storage area associated with the door is in use. That is, determining storage space usage in Rudduck does not prohibit the subsequent availability determination as available storage spaces may be spaces that are currently 
 Additionally, Examiner notes in response to applicant's arguments against the Rudduck individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On Pages 46-47 of the RCE, in discussing Mackin, Applicant states “paragraph 106 of Mackin fails to teach automatically locking the outer door panel 3…because both the locker doors of Rudduck and the outer door panel of Mackin are the outer doors of their respective devices.”
Examiner respectfully disagrees and notes since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the automatic door panel locking of Mackin for the manual locking of locking arrangement (by closing of the door) of by the agent in Rudduck.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/505,457 and 14/668,883 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically the prior-filed applications fail to provide support for:
Claim 2 (“wherein the at least one electronic lock includes an electric strike…”)
Claim 6 (“wherein the at least one electronic lock includes an electric strike…”)
Claims 8 and 9 (“a circuit….a signal input port….an electrical switch”) 
Claim 10 (“the lock interface further including a circuit…a receiver…one or more capacitators…and at least one signal output port…”)
Claim 11 (“a circuit….a signal port…an electronic switch”)
Claim 13 (“connecting the…electronic lock via electric wires to at least on output port of the lock interface…”)
Claim 17 (“comprising a voltage converted that converts voltage form a power source to a different voltage that is applied across at least the at least one processor”)
Claim 18 (“comprising a capacitive filter filtering a signal from the power source to the voltage converter”)
Claim 19 (“comprising a capacitive filter filtering a signal from the voltage converter to the processor”)
Claim 20 (“comprising a solenoid that is communicatively coupled to the electronic switch, wherein when the switch is activated, a current flows to the solenoid, which causes the door to open”)
Accordingly, claims 2, 6, 8-11, 13, and 17-20 are not entitled to the benefit of the prior applications.

Claim Objections
Claim 7 is objected to for (i) reciting “of oversized” in line 18 and should recite “or oversized”, and (ii) reciting “the one door” in lines 13-14, and should recite “the door” (as the term “one” was removed in the amended claim).  Appropriate correction is required. Claims 8-9, 11-12, and 17-20 are objected to by virtue of dependency. 
Additionally claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to for writing the duplicative language “the storage room, being stationary and being part of a building, the storage room, being stationary and the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1 and 14-16 are directed to a method (i.e., process), and therefore fall within one of the four statutory categories of invention.
Step 2A, Prong One
Independent claim 1 substantially recites a series of steps of: locking at least one door to a storage room, the at least one door having at least one lock, the storage room being stationary and the storage room being part of a building, and having locations for items that are small, medium, and oversized; receiving, at the at least one lock from a delivery service, at least a request to open the at least one door to the storage room; and opening the at least one lock, based on the request, and allowing access to the storage room, wherein the storage room opens whether the package is small, large, or oversized. 
The limitations stated above are processes that under broadest reasonable interpretation cover a “certain methods of organizing human activity” (managing personal behavior and following rules or instructions). That is, receiving a request from a delivery service, to open a door to a storage room; and based on the request, allowing access to 
The mere recitation of computer components ((i) a terminal (for providing a signal), (ii) an electronic lock, and (iii) automated functions – automatically locking the electronic lock, and automatically opening of the storage room)  recited at a high-level of generality, does not take the claim out of the certain methods of organizing human activity grouping. Therefore, claim 1 still recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. The claim recites the additional elements of: (i) a terminal (for providing a signal), (ii) an electronic lock, and (iii) automated functions – automatically locking the electronic lock, and automatically opening of the storage room.
The additional element of: (i) a terminal (for providing a signal), is recited at a high-level of generality (See Para. 146 of Applicant’s PG Publication describing the terminal as a standalone device (e.g., a kiosk), a device mounted to a wall of a storage room of storage locations, or a device being a portion of, or connected to, the receptacles of storage areas; the terminal may include at least a computer system and/or a user interface for communicating, or includes multiple computer systems communicatively connected to one another), such that, when viewed as whole/ordered combination, the terminal generally links the judicial exception to a particular technological environment or field of use (electronic storage) (See 
The additional element of: (ii) an electronic lock, and (iii) automated functions – automatically locking the electronic lock, and automatically opening of the storage room, are recited at a high-level of generality (See Para. 44 of Applicant’s PG Publication describing the electronic lock as  electronic fastening devices for locking the doors; and automated features of locking when the doors are closed), such that, when viewed as whole/ordered combination, the electronic lock and the automated functions, generally link the judicial exception to a particular technological environment or field of use (electronic/automated locks) (See MPEP 2106.05(h)).
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) a terminal (for providing a signal), (ii) an electronic lock, and (iii) automated functions – automatically locking the electronic lock, and automatically opening of the storage room, do not integrate the abstract idea into  Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 1 is ineligible.
Dependent claims 14-16 recite details of:  the storage room shared by multiple users, and wherein only one storage space is available for all packages delivered to the multiple users, and wherein the storage space that is available is the storage room (claim 14); wherein storage receptacles are located within the storage room (claim 15); and wherein storage receptacles of different sizes are located within the storage room (claim 16) - which all merely narrow the previously recited abstract idea. For these reasons, described above with respect to claim 1, these judicial exceptions, when viewed as a whole/ordered combination, are not meaningfully integrated into a practical application or significantly more than an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “wherein the storage room automatically opens whether the package is small, large, or oversized” in the last limitation. Examiner respectfully notes that the above bolded language appears to be new matter.
 Examiner initially notes that while there is no haec verba requirement, newly added claim limitations must be supported in the specification through express, implicitly, or inherent disclosure (MPEP 2163). Further, when an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skilled would have understood, at the time the patent application was filed, that the description requires the limitation." Hyatt v. Boone, 146 F.3d 1348,1353, 47 USPG2d 1128, 1131 (Fed. Cir. 1398), MPEP 2163.
Examiner notes that Paragraph [0060] of the PG Publication of Application No. 14/505,457 (hereinafter “’457 Application) and similarly Paragraph [0061] of the PG Publication of Application No. 14/668,883 (hereinafter “’883 Application) state “In at least one embodiment, the delivery service 130 may also choose the size of storage area (e.g., small, medium, large, oversized, etc.) based on the size of the item, and may view the numbers of available storage areas 111a-n in each size” and Paragraphs [0162]-[0163] of the PG Publication of the ‘457 Application (and similarly the ‘883 Application) state ”FIG. 10 shows that storage areas of different sizes (e.g., small, medium, large, oversized) may be included in the system 100 for storing items of various sizes. …. In at 
Additionally, Paragraph [0136] of this Application’s PG Publication states “[0136]…In an embodiment, the storage locations 608 may include one or more storage rooms and optionally may include storage areas of different shapes and/or sizes (e.g., small, medium, large, oversized) for storing items of various sizes…” and Paragraph [0157] of this Application PG Publication States “[0157] … In at least one embodiment, available optional storage areas 611a-n in each size…” (emphasis added). 
Examiner notes nothing in the above cited portions of the specifications provides support for “wherein storage room automatically opens whether the package is small, large or oversized.” Examiner suggests Applicant amend the claim to clarify that it is the electronic lock which causes the storage room to open. For example, Examiner suggests Applicant amend the claim to recite “wherein the at least one electronic lock automatically opens the storage room, whether the package is small, large or oversized”.
Claims 2-4, and 14-16 are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0062362 to Rudduck et al. (hereinafter “Rudduck”) in view of U.S. Patent Application Publication No. 2017/0215620 to Dade et al. (hereinafter “Dade”), and further in view of U.S. Patent Application Publication No. 2015/0199857 to Mackin et al. (hereinafter “Mackin”).
In regard to claim 1, Rudduck discloses a method comprising: locking at least one door to a storage room, the at least one door having at least one electronic lock, the storage room, being stationary and the storage room being part of a building, and having storage locations for items that are small and medium (Fig. 1; Paras. 34, 43-45, 47, 49, 63-64, 83-87, 90, 92, 107) (The locker system 102 is any type of storage arrangement where one or more storage spaces are secured by one or more locking arrangements. Each of the lockers has a locking arrangement (e.g., an electronic lock) as shown in Figure 1, (i.e., the at least one door having at least one electronic lock) that is communicatively coupled to the hub 104. The locking arrangements are actuated by reception of an access code that opens/releases the locking arrangement so as to allow a barrier securing the storage space (i.e., at least one door to a storage room) to be opened thereby allowing access to the storage space. The locker may be closed/the agent closes the locker, for subsequent user retrieval via code (i.e., locking at least one door to a storage room). The lockers which secure the storage space are in buildings 408 or 412 (i.e., the storage room, being stationary and the storage room being part of a building). The packages being delivered can be small, medium or large (i.e., items that are small and medium). The system determines if the resident’s locker already has a package of the same size or larger (already stored in the locker), and if so and the locked is not full, the locked is opened for the package to be placed (i.e., having storage locations for items that are small and medium).)
Rudduck discloses receiving, at the at least one electronic lock from a terminal associated with a delivery service, a signal including at least a request to open the at least one door to the storage room; wherein the storage room automatically opens whether the 
Rudduck discloses in response to receiving the signal, automatically opening the at least one electronic lock, based on the request, and allowing access to the storage room (Paras. 34, 43-44, 85, 87 and 107) (After the “drop-off” option is selected at the keypad (i.e., based on the request)…is determined if there are any empty lockers… an empty locker is opened. The recipient's unfilled locker is opened and the package can be placed there by the agent (i.e., in response to receiving the signal, automatically opening the at least one electronic lock, and allowing access to the storage room).)
As discussed above, Rudduck discloses the storage room, and the storage room having storage locations for items that are small and medium. Rudduck does not explicitly disclose or teach, however, Dade teaches the storage room having storage locations for items that are oversized; and wherein the storage room automatically opens whether the package is oversized (Fig. 2A; Para. 44, 141 and 389) (Fig. 2A shows locker module 20 with lockable storage space 22 (i.e., the storage room) divided into three components 24, 28, and 30  (i.e., having storage locations) that can be vertically adjusted to allow 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the storage space of Rudduck with dividing components of Dade with the motivation of being able to store oversized consignments (See Para. 44 of Dade).
As discussed above, Rudduck discloses the locking at least one door to a storage room. Rudduck in view of Dade does not explicitly disclose or teach, however, Mackin teaches the locking including automatically locking the electronic lock (Para. 106) (After opening the first…and third…door panels, the package is deposited in the box 101 S133.  After placing the package in the box 101, the third door panel 55 is closed S135, and it is configured to lock automatically).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the automatic door panel locking of Mackin for the manual locking of locking arrangement (by closing of the door) by the agent in Rudduck in view of Dade
In regard to claim 3, Rudduck discloses wherein the request received at the at least one electronic lock from the terminal further includes a request to deliver an item, the terminal being used by a delivery person (Paras. 37, 43-44, 79-85 and 107) (A delivery person delivers (i.e., terminal being used by a delivery person) a packaged asset and enters an indication that a packaged asset is available for delivery to an intended recipient at the device 108 (i.e., received at the at least one electronic lock from the terminal). After the “drop-off” option is selected at the keypad (i.e., request includes a request to deliver an item) …is determined if there are any empty lockers… an empty locker is opened).
Rudduck discloses the method further comprising, after opening the at least one electronic lock, receiving, in the storage room, the item delivered by the delivery person (Paras. 37, 43-44, 85, 87 and 107) (At step 550, the recipient's unfilled locker is opened and the package can be placed there by the agent).
Rudduck in view of Dade does not explicitly disclose or teach, however, Mackin teaches automatically locking the at least one electronic lock after the item is delivered and the at least one door is closed (Paras. 102, 106 and Fig. 11) (After opening the first…and third…door panels, the package is deposited in the box 101 S133.  After placing the package in the box 101, the third door panel 55 is closed S135 (i.e., after the item is delivered and the at least one door is closed), and it is configured to lock automatically (i.e., automatically locking the at least one electronic lock)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the teachings of Mackin in the method of Rudduck in view of Dade 
In regard to claim 4, Rudduck discloses wherein the request received at the at the at least one electronic lock from the terminal further includes a request to pick up an item in the storage room, the terminal being used by a recipient of the item, the request including at least one code (Paras. 37, 45, 92-96 and 107) (To retrieve the packaged asset, the recipient may go to the device 108, enter the code, and thereby access the packaged asset in the assigned locker. The access code may actuate a locking arrangement that allows or causes a barrier (e.g., a locker door) to be opened)
Rudduck discloses the method further comprising, prior to opening the at least one electronic lock, comparing, by the at least one electronic lock, the code with a predetermined code (Paras. 37, 45, 92-96 and 107) (The code entered by the recipient may be compared to a list of acceptable codes at the device 108/ This acceptance may be accomplished by comparing the code to a set of authorized codes (stored at the touch screen device in one example).)
Rudduck 
In regard to claim 14, as discussed above in regard to claim 1, Rudduck discloses the storage room. Rudduck discloses wherein the storage space that is available is the storage room (Abst; Para. 34) (A storage space is determined to be available for the packaged asset (i.e., that is available). The locker system 102 is any type of storage arrangement where one or more storage spaces (i.e., wherein the storage space that is available is the storage room) are secured by one or more locking arrangements).
Rudduck discloses wherein usage of the storage room is shared by multiple users; and wherein only one storage space is available for all packages delivered to the multiple users (Paras. 16, 24, 50, 57) (The available storage space may be a space that is not currently being used by the recipient, currently being used by the recipient, or currently being shared by the recipient with another (i.e., shared by multiple users and wherein only one storage space is available for all packages delivered to the multiple users).)
In regard to claim 15, as discussed above, Rudduck discloses the storage room. Rudduck does not explicitly disclose or teach, however, Dade teaches wherein storage receptacles are located within the storage room (Fig. 2A; Para. 44, 141) (Fig. 2A shows locker module 20 with lockable storage space 22 (i.e., the storage room) divided into three components 24, 28, and 30 that can be vertically adjusted to allow redistribution of storage capacity within the lockable storage space 22 (i.e., storage receptacles).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the storage space of Rudduck with dividing components of Dade with the motivation of being able to cater to goods of different sizes (See Para. 141 of Dade
In regard to claim 16, as discussed above, Rudduck discloses the storage room. Rudduck does not explicitly disclose or teach, however, Dade teaches wherein storage receptacles of different sizes are located within the storage room (Fig. 2A; Para. 44, 141) (Fig. 2A shows locker module 20 with lockable storage space 22 (i.e., the storage room) divided into three components 24, 28, and 30 that can be vertically adjusted to allow redistribution of storage capacity within the lockable storage space 22 (i.e., storage receptacles). The interior volume and thus the storage capacity of the each of the compartments 24, 28, 30, is adjustable to cater for sets of groceries of different sizes (i.e., wherein storage receptacles of different sizes are located within the storage room).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the storage space of Rudduck with dividing components of Dade with the motivation of being able to cater to goods of different sizes (See Para. 141 of Dade).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rudduck in view of Dade, and further in view of Mackin, as applied to claim 1, and further in view of U.S. Patent Application Publication No. 2009/0271207 to Lanigan et al. (hereinafter “Lanigan”).
In regard to claim 2, Rudduck 
Rudduck in view of Dade, and further in view of Mackin, does not explicitly disclose or teach, however, Lanigan teaches wherein the at least one electronic lock includes an electric strike; and automatically unlocking the electric strike (based on the request received from the terminal) (Abst.; Claim 13-14; Paras. 38 and 43) (Claim 13 - identify each opening request, determine whether it is allowed to open the door at the given time, perform the allowed opening request (i.e., based on the request received from the terminal), and store the request information in an internal event memory. The actuating step 30 further includes activating the electric door strike mechanism to release a pivoting structure of the door strike mechanism, to allow the door to open).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking arrangement of Rudduck in view of Dade, and  further in view of Mackin with the electric door strike mechanism of Laningan with the motivation of providing a more secure (intelligent) locking device (101 as shown in Figure 1 of Rudduck) and secure locker system. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rudduck in view of U.S. Patent Application Publication No. 2014/0035721 to Heppe et al. (hereinafter “Heppe”).
In regard to claim 5, Rudduck discloses a system comprising: at least one electronic lock for locking at least one door to a storage room, the storage room being part of a building  (Fig. 1; Paras. 34, 44-45, 49, 63-64, 90, 92, 107) (An example of a system for packaged asset delivery is described. The system includes a locker system 102 (i.e., a system comprising) is any type of storage arrangement where one or more  The lockers which secure the storage space are in buildings 408 or 412 (i.e., the storage room, being stationary and the storage room being part of a building).)
Rudduck discloses the system comprising a lock interface that is communicatively coupled to the at least one electronic lock, the lock interface having at least one processor that implements one or more machine instructions stored on at least one non-transitory computer readable media (Figure 1; Paras. 33-38, 41-42, 105, 107) (The system includes a locker system 102, a network hub 104, an interface controller 106, a data entry device 108, a network 110, memory storage 112, and an asset manager 114 (collectively, i.e., a lock interface) - wherein  each of the lockers has a locking arrangement (e.g., an electronic lock) that is communicatively coupled to the hub 104, and the network hub 104 is any type of network hub that connects the many connections from the locker system 102 to a single output connection coupled to the interface controller 106 (i.e., that is communicatively coupled to the at least one electronic lock). The interface controller 106, a data entry device 108, a network 110, memory storage 112, and asset manager 114 (i.e., lock interface).  It will be understood that many of the approaches described herein may be implemented as computer software (e.g., computer software instructions coded according to any computer language) that operate on any computer hardware platform. 
Rudduck discloses wherein the one or more machine instructions, when implemented, cause the processor of the lock interface to implement a method including at least receiving, at the lock interface from a terminal, signals that carry at least a request to open the at least one electronic lock, the request including at least a code (Figure 1; Paras. 33-38, 41-42, 45, 92-96, 105, and 107) ( It will be understood that many of the approaches described herein may be implemented as computer software (e.g., computer software instructions coded according to any computer language) that operate on any computer hardware platform (i.e., wherein the one or more machine instructions, when implemented, cause the processor of the lock interface to implement a method)  To retrieve the packaged asset, the recipient may go to the device 108 (i.e., terminal), enter the code, and thereby access the packaged asset in the assigned locker. The access code may actuate a locking arrangement that allows or causes a barrier (e.g., a locker door) to be opened (i.e., at least receiving, at the lock interface from a terminal, signals that carry at least a request to open the at least one electronic lock, the request including at least a code).)
Rudduck discloses verifying, by the lock interface, the request by authenticating the code received from the terminal, wherein the request is approved if the code are successfully authenticated (Figure 1; Paras. 28, 33-38, 41-42, 44-45, 92-96, 105, and 107) (To retrieve the packaged asset, the recipient may go to the device 108, enter the 
 Rudduck discloses in response to the approval of the request, sending a signal, from the lock interface to the at least one electronic lock, the signal causing the at least one electronic lock to automatically open, allowing access to the storage room (Paras. 44-45) (To retrieve the packaged asset, the recipient may go to the device 108, enter the code, and thereby access the packaged asset in the assigned locker. The access code may actuate a locking arrangement that allows or causes a barrier (e.g., a locker door) to be opened. The code entered by the recipient may be compared to a list of acceptable codes at the device 108.  The locking arrangement 105 of the locker system 112 may be programmed to accept this access code and allow this access code to open the locking arrangement 105.).
Rudduck does not explicitly disclose or teach, however, Heppe 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the locker verification of the user’s identify of Heppe to the locker system of Ruduck with the motivation of providing a more secure system (only providing the items to verified users).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rudduck in view of Heppe, as applied to claim 5, and further in view of Lanigan. 
In regard to claim 6, as discussed above in regard to claim 5, Rudduck discloses the electronic lock and lock interface. Rudduck in view of Heppe does not explicitly disclose or teach, however, Lanigan teaches wherein the at least one electronic lock includes an electric strike, the electric strike receiving signals from the lock interface, the signals causing the electric strike to lock and unlock (Abst.; Claim 13-14; Paras. 38-39 and 43) (Claim 13 - identify each opening request, determine whether it is allowed to open the door at the given time, perform the allowed opening request (i.e., receiving signals from the lock interface, the signals causing the electric strike to unlock) and store the request information in an internal event memory. The actuating step 30 further includes activating the electric door strike mechanism to release a pivoting structure of the door strike mechanism, to allow the door to open; or provide a a substantially inwardly directed force, to maintain the door in a fully closed position, until activated (i.e., an lock).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking arrangement of Rudduck in view of Heppe with the electric strike mechanism of Laningan with the motivation of providing Rudduck) and secure locker system. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rudduck in view of Dade.
In regard to claim 7, Rudduck discloses a system, comprising: at least one electronic lock for locking a door of a storage room that is stationary and part of a building, the storage room being large enough to accommodate packages that are small and medium (Fig. 1; Paras. 34, 43-45, 49, 63-64, 83-87, 90, 92, 107) (An example of a system for packaged asset delivery is described. The system includes a locker system 102 (i.e., a system comprising) is any type of storage arrangement where one or more storage spaces are secured by one or more locking arrangements. Each of the lockers has a locking arrangement (e.g., an electronic lock) as shown in Figure 1, (i.e., at least one electronic lock) that is communicatively coupled to the hub 104. The locking arrangements are actuated by reception of an access code that opens/releases the locking arrangement so as to allow a barrier securing the storage space (i.e., for locking a door of a storage room) to be opened thereby allowing access to the storage space). The lockers which secure the storage space are in buildings
Rudduck discloses a lock interface that is communicatively coupled to the at least one electronic lock, the lock interface having at least one processor that implements one or more machine instructions stored on at least one non-transitory computer readable media (Figure 1; Paras. 33-38, 41-42, 105, 107) (The system includes a locker system 102, a network hub 104, an interface controller 106, a data entry device 108, a network 110, memory storage 112, and an asset manager 114 (collectively, i.e., a lock interface) - wherein  each of the lockers has a locking arrangement (e.g., an electronic lock) that is communicatively coupled to the hub 104, and the network hub 104 is any type of network hub that connects the many connections from the locker system 102 to a single output connection coupled to the interface controller 106 (i.e., that is communicatively coupled to the at least one electronic lock). The interface controller 106, a data entry device 108, a network 110, memory storage 112, and asset manager 114 (i.e., lock interface).  It will be understood that many of the approaches described herein may be implemented as computer software (e.g., computer software instructions coded according to any computer language) that operate on any computer hardware platform. The computer hardware platform may be any combination of electronic hardware components such as microprocessors or the like (i.e., the lock interface having at least one processor that implements one or more machine instructions stored on at least one non-transitory computer readable media).
Rudduck discloses wherein the one or more machine instructions, when implemented, cause the processor of the lock interface to implement a method including at least receiving, at the lock interface, a first signal associated with a delivery, requesting access by unlocking the door (Fig. 1; Paras. 34, 37, 43-44, 47, 79-85, 105 and 107) (It 
Rudduck discloses in response, sending from the lock interface to the at least one electronic lock, a second  signal including at least a request to open the one door; and opening the electronic lock, based on the request  (Figure 1; Paras. 33-38, 41-42, 45, 92-96, 105, and 107) ( It will be understood that many of the approaches described herein may be implemented as computer software (e.g., computer software instructions coded according to any computer language) that operate on any computer hardware platform (i.e., wherein the one or more machine instructions, when implemented, cause the processor of the lock interface to implement a method)  To retrieve the packaged asset, the recipient may go to the device 108 enter the code, and thereby access the packaged asset in the assigned locker. The access code may actuate a locking arrangement that allows or causes a barrier (e.g., a locker door) to be opened (i.e., in response, sending from the lock interface to the at least one electronic lock, a second signal including at 
Rudduck discloses allowing the access through the door, regardless of whether a storage area associated with the door is in use, and regardless of whether the package is small or medium  (Paras. 46-51, 55-57, 80-87) (Some package size options include envelope, small, medium (i.e., regardless of whether the package is small or medium)…. A delivery agent drops-off the package (i.e., allowing the access through the door), wherein the available storage space may be a storage space that is not currently being used by the recipient. In other aspects, the available storage space may be a storage space that is currently being used by the recipient. In still other aspects, an available storage space may be a storage space that is being shared by the recipient with another user (i.e., regardless of whether a storage area associated with the door is in use). 
As discussed above, Rudduck discloses the storage room, and the storage room being large enough to accommodate packages that are small and medium. Rudduck does not explicitly disclose or teach, however, Dade teaches the storage room being large enough to accommodate packages that are oversized; and allowing the access through the door regardless of the package is oversized (Fig. 2A; Para. 44, 141 and 389) (Fig. 2A shows locker module 20 with lockable storage space 22 (i.e., the storage room) divided into three components 24, 28, and 30 that can be vertically adjusted to allow redistribution of storage capacity within the lockable storage space 22, to store oversized consignments (i.e., large enough to accommodate packages that are oversized); wherein the system controls the unlocking of the lockable storage space to enable access to the interior of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the storage space of Rudduck with dividing components of Dade with the motivation of being able to store oversized consignments (See Para. 44 of Dade).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rudduck, in view of Dade, as applied to claim 7, and further in view of Heppe,  and even further in view of  CN105006048A to Hairong (hereinafter “Hairong”).
In regard to claim 8, Rudduck discloses wherein the request includes at least a code (Figure 1; Paras. 33-38, 41-42, 45, 92-96 and 107) ( To retrieve the packaged asset, the recipient may go to the device 108 (i.e., terminal), enter the code, and thereby access the packaged asset in the assigned locker. The access code may actuate a locking arrangement that allows or causes a barrier (e.g., a locker door) to be opened (i.e., wherein the request includes at least a code).)
Rudduck discloses wherein the method further including, after receiving the signal including the request, verifying, by the lock interface, the request by authenticating the code received from the terminal (Figure 1; Paras. 28, 33-38, 41-42, 44-45, 92-96, 105, and 107) (To retrieve the packaged asset, the recipient may go to the device 108, enter the code, and thereby access the packaged asset in the assigned locker (use the access code to open the locking arrangement). The access code may actuate a locking arrangement that allows or causes a barrier (e.g., a locker door) to be opened. The code 
Rudduck discloses approving the request, by the lock interface, after code is successfully authenticated  (Figure 1; Paras. 28, 33-38, 41-42, 44-45, 92-96, 105, and 107) (To retrieve the packaged asset, the recipient may go to the device 108, enter the code, and thereby access the packaged asset in the assigned locker (use the access code to open the locking arrangement). The access code may actuate a locking arrangement that allows or causes a barrier (e.g., a locker door) to be opened. The code entered by the recipient may be compared to a list of acceptable codes at the device 108. An indicator 101 may alert the user as to the correct locker).
Rudduck discloses in response to the approving of the request, sending a signal, from the lock interface to the at least one electronic lock, the signal causing the at least one electronic lock to automatically unlock (Paras. 44-45) (To retrieve the packaged asset, the recipient may go to the device 108, enter the code, and thereby access the packaged asset in the assigned locker. The access code may actuate a locking arrangement that allows or causes a barrier (e.g., a locker door) to be opened. The code entered by the recipient may be compared to a list of acceptable codes at the device 108.  The locking arrangement 105 of the locker system 112 may be programmed to accept this access code and allow this access code to open the locking arrangement 105.).
Rudduck does not explicitly disclose or teach, however, Heppe teaches the request including at least a user identify, and verifying (by the lock interface) the request by authenticating the user identify, and approving the request (by the lock interface) after 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the locker verification of the user’s identify of Heppe to the locker system of Ruduck in view of Dade with the motivation of providing a more secure system (only providing the items to verified users).
As discussed above, Rudduck teaches the electronic lock and lock interface. Rudduck in view of Dade, and further in view of Heppe does not explicitly disclose or teach, however, Hairong teaches the at least one electronic lock including a circuit that includes at a signal input port that is communicatively connected to at least one signal output port of the lock interface (Fig. 1; Paras. 6-12, 22) (Figure 1 discloses a circuit of an electronic lock. The lock includes a communication module 1 that is configured to wirelessly receive an external control signal (i.e., a signal input port) and the processor 2 outputs the control signal (i.e., communicatively connected to at least one signal output of the lock interface) to the switch 3.)
Rudduck in view of Dade, and further in view of Heppe does not explicitly disclose or teach, however, Hairong teaches an electronic switch, that in response to the receiving of signals from the lock interface, causes electric current to flow through the at least one electronic lock (Fig. 1; Paras. 6-12, 22) (Switch 3 (i.e., an electronic switch) is configured to introduce an external current, according to the signal (i.e., that in response to the , and deliver current to the current regulator wherein the lock body is configured to unlock according the stabilized current from the current regulator (i.e., causes electric current to flow through the at least one electronic lock).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hairong in the system of Rudduck in view of Dade, and further in view of Heppe since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a lock that is high in safety and has a low failure rate (See Para. 6 of Hairong).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rudduck in view of Dade as applied to claim 7, and further in view of Hairong; and Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rudduck in view of Dade, and further in view of Hairong.
In regard to claim 11, Rudduck discloses the electronic lock being one of a plurality of electronic locks; determining which of a plurality of locks to unlock, based on input received from the lock interface; and the circuit determining which of the plurality of locks to unlock (i.e., a signal to unlock) (Fig. 1; Abst.; Paras. 16, 24, 44-45, 50, 57) (To retrieve the packaged asset, the recipient may go to the device 108, enter the code, and thereby access the packaged asset in the assigned locker. The access code may actuate a locking arrangement that allows or causes a barrier (e.g., a locker door) to be opened signal to unlock). The code entered by the recipient may be compared to a list of acceptable codes at the device 108.  The locking arrangement 105 of the locker system 112 (shown in Figure 1 with multiple locking arrangements 105) may be programmed to accept this access code and allow this access code to open the locking arrangement 105 (i.e.., the electronic lock being one of a plurality of electronic locks; determining which of a plurality of locks to unlock, based on input received from the lock interface).)
Rudduck in view of Dade does not explicitly disclose or teach, however, Hairong teaches the electronic lock including a circuit that includes at a signal input port that is communicatively connected to at least one signal output port of the lock interface (Fig. 1; Paras. 6-12, 22) (Figure 1 discloses a circuit of an electronic lock. The lock includes a communication module 1 that is configured to wirelessly receive an external control signal (i.e., a signal input port) and the processor 2 outputs the control signal (i.e., communicatively connected to at least one signal output of the lock interface) to the switch 3.)
Rudduck in view of Dade does not explicitly disclose or teach, however, Hairong teaches an electronic switch, that in response to a signal to unlock, causes electric current to flow through the at least one electronic lock (Fig. 1; Paras. 6-12, 22) (Switch 3 (i.e., an electronic switch) is configured to introduce an external current, according to the signal (i.e., that in response to a signal to unlock), and deliver current to the current regulator wherein the lock body is configured to unlock according the stabilized current from the current regulator (i.e., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hairong in the system of Rudduck in view of Dade since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a lock that is high in safety and has a low failure rate (See Para. 6 of Hairong).
In regard to claim 13, Rudduck discloses a method, comprising installing at least one electronic lock to at least one door and door frame of a storage room, the storage room, being stationary and being part of a building, the storage room, being stationary and the storage room being part of a building, and having storage locations for items that are small and medium (Fig. 1; Paras. 34, 43-45, 47, 49, 63-64, 83-87, 90, 92, 107) (An example of a system for packaged asset delivery is described. The system includes a locker system 102, and is any type of storage arrangement where one or more storage spaces are secured by one or more locking arrangements. Each of the lockers has a locking arrangement (e.g., an electronic lock) as shown in Figure 1, (i.e., at least one electronic lock) that is communicatively coupled to the hub 104. The locking arrangements are actuated by reception of an access code that opens/releases the locking arrangement so as to allow a barrier securing the storage space.) The lockers which secure the storage space are in buildings 408 or 412 (i.e., the storage room, being stationary and the storage room being part of a building). The packages being delivered can be small, medium or large (i.e., items that are small and medium). The system determines if the resident’s locker already has a package of the same size or larger 
 Rudduck discloses connecting the at least one electronic lock via electric wires to at least one output port of a lock interface, the lock interface outputting signals to control locking and unlocking the at least one electronic lock (Fig. 1; Paras. 34-35, 44-45, 107) (Each of the lockers has a locking arrangement (e.g., an electronic lock) that is communicatively coupled to the hub 104. The locking arrangements are actuated by reception of an access code that opens/releases the locking arrangement so as to allow a barrier securing the storage space to be opened thereby allowing access to the storage space (i.e., the lock interface outputting signals to control locking and unlocking the at least one electronic lock). For simplicity, only one locking arrangement 105 is identified in FIG. 1 although it will be appreciated that each locker has a locking arrangement. It will be further appreciated that the locking arrangement 105 may be coupled to the hub 104 (which connects the many connections from the locker system 102 to a single output connection coupled to the interface controller 106) by any type of connection such as wired connection (i.e., least one electronic lock via electric wires to at least one output port of a lock interface).)
Rudduck discloses wherein the lock interface has at least one processor that implements one or more machine instructions stored on at least one non-transitory computer readable media, and at least a signal receiver for receiving, from a terminal, wireless signals that carry at least a request to open the at least one electronic lock (Figure 1; Paras. 33-38, 41-42, 45, 105, 107) (The system includes a network hub 104, 
Rudduck discloses wherein the processor of the lock interface authenticates the request, and in response to a successful authentication, the lock interface outputs a signal to unlock the at least one lock interface (Figure 1; Paras. 33-38, 41-42, 45, 105, 107) (To 
As discussed above, Rudduck discloses the storage room, and the storage room having storage locations for items that are small and medium. Rudduck does not explicitly disclose or teach, however, Dade teaches the storage room having storage locations for items that are oversized (Fig. 2A; Para. 44, 141 and 389) (Fig. 2A shows locker module 20 with lockable storage space 22 (i.e., the storage room) divided into three components 24, 28, and 30  (i.e., having storage locations) that can be vertically adjusted to allow redistribution of storage capacity within the lockable storage space 22, to store oversized consignments (i.e., for items that are oversized); wherein the system controls the unlocking of the lockable storage space to enable access to the interior of the lockable storage space (that stores the oversized consignments).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the storage space of Rudduck with dividing components of Dade with the motivation of being able to store oversized consignments (See Para. 44 of Dade).
Rudduck in view of Dade does not explicitly disclose or teach, however, Hairong teaches the at least one electronic lock including a circuit that includes at a signal input communication module 1 that is configured to wirelessly receive an external control signal (i.e., a signal input port) and the processor 2 outputs the control signal (i.e., communicatively connected to at least one signal output of the lock interface) to the switch 3.)
Rudduck in view of Dade does not explicitly disclose or teach, however, Hairong teaches an electronic switch, that in response to receiving of signals from the lock interface, causes electric current to flow through the at least one electronic lock (Fig. 1; Paras. 6-12, 22) (Switch 3 (i.e., an electronic switch) is configured to introduce an external current, according to the signal (i.e., that in response to receiving signals from the lock interface), and deliver current to the current regulator wherein the lock body is configured to unlock according the stabilized current from the current regulator (i.e., causes electric current to flow through the at least one electronic lock).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hairong in the system of Rudduck in view of Dade since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a lock that is high in safety and has a low failure rate (See Para. 6 of Hairong).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rudduck in view of Dade, as applied to claim 7, and even further in view of U.S. Patent Application Publication No. 2002/0177922 to Boom (hereinafter “Bloom”). 
In regard to claim 12, Rudduck discloses wherein the at least one electronic lock is associated with an identifier, wherein the request received at the lock interface further includes at least the identifier of the at least one electronic lock, the method implemented by the one or more machine instructions (Figure 1; Abst.; Paras. 41-42, 44, 79-87, 105, and 107) ( If the package is not "oversize," at step 542, it is determined if the resident already has a package of the same size or larger that has been recorded by the system as being stored in the lockers. At step 550, the recipient's unfilled locker (i.e., wherein the at least one electronic lock is associated with an identifier) is opened and the package can be placed there by the agent. When a storage space is determined to be available for the packaged asset, an access code is transmitted from the device 108 to the intended recipient via the network 110 allowing the intended recipient to access the available storage space using the access code (i.e., wherein the request received at the lock interface further includes at least the identifier of the at least one electronic lock).)
As discussed above, Rudduck discloses that the electronic lock is associated with the identifier. 
Rudduck discloses at least comparing a code received at the lock interface with a predetermined code for the at least one electronic lock (Figure 1; Paras. 28, 33-38, 41-42, 44-45, 92-96, 105, and 107) (To retrieve the packaged asset, the recipient may go to the device 108, enter the code, and thereby access the packaged asset in the assigned locker (use the access code to open the locking arrangement). The access code may 
Rudduck discloses approving the request when the code received matches the predetermined code, and rejecting the request when the code received does not match the predetermined code (Fig. 1; Paras. 33-38, 44-45, and 92) (The locking arrangement 105 of the locker system 112 may be programmed to accept this access code and allow this access code to open the locking arrangement 105. This acceptance may be accomplished by comparing the code to a set of authorized codes (stored at the touch screen device in one example). At step 571, it is determined if the code is accepted. If the answer is negative, control continues at step 570 and execution continues as has been described above). 
Rudduck discloses in response to the approving of the request, sending at least one signal from the lock interface to unlock the at least one electronic lock (Paras. 37, 44-45, 47, 92-96 and 107) (To retrieve the packaged asset, the recipient may go to the device 108, enter the code, and thereby access the packaged asset in the assigned locker. The access code may actuate a locking arrangement that allows or causes a barrier (e.g., a locker door) to be opened. The code entered by the recipient may be compared to a list of acceptable codes at the device 108.  The door of the locker 102 securing the available storage space may be pushed once the code allows access).
Rudduck in view of Dade does not explicitly disclose or teach, however, Bloom teaches wherein the at least one electronic lock is associated with an identifier, wherein Rudduck) is associated with the identifier (Para. 148) (Upon arriving at each Smart Bin Unit (SBU) listed on their report, the recipient can key in the Quick Code listed on their report and their PIN (i.e., an identifier) using the SBU's keypad 244 to retrieve each bulk delivered package listed on their Location Report from an SBU – such that the unloading program 370 can also send unlock commands to the SBU lock controller 269 to cause the bin door locking mechanisms 290 of one or more of the stationary bin doors 238 to unlock, opening one or more bin doors 238 of a stationary bin containing the recipient's bulk delivered package (i.e., wherein the at least one electronic lock is associated with an identifier; wherein the request received at the lock interface further includes at least the identifier of the at least one electronic lock)) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Bloom in the system of Rudduck in view of Dade since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a more secure system.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rudduck in view of Dade, as applied to claim 7, and further in view of U.S. Patent Application Publication No. 2007/0008663 to Nakashima et al. (hereinafter “Nakashima”). 
In regard to claim 17, Rudduck in view of Dade, does not explicitly disclose or teach, however, Nakashima teaches the system further comprising a voltage converter that converts voltage from a power source to a different voltage (Abst.: Paras. 2 and 16) (A voltage conversion circuit is provided for efficiently converting the voltage of a DC power source (i.e., from a power source) into a lower voltage (i.e., into a different voltage) in accordance with load currents of voltage converters. An electronic apparatus includes: a DC power source for supplying a first DC supply voltage; a first DC voltage converter (i.e., a voltage converter) for converting the first DC supply voltage into a second DC supply voltage which is lower than the first DC supply voltage). The application is for personal computers (PCs) (i.e., the processor), where there are needs for an improvement in the power supply efficiency for longer battery run time.) Examiner notes that there is no nexus between the claimed voltage converter and any of the other elements of claim 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Nakashima in the system of Rudduck in view of Dade, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to efficiently converting the voltage of a DC power source into a lower voltage in accordance with load currents of voltage converters (See Para., 17 of Nakashima).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rudduck in view of Dade, and further in view of Nakashima, as applied to claim 17, and further in view of Circuits Today, 6 to 15V DC to DC converter, dated March 4, 2011 (hereinafter “Circuits Today”). 
In regard to claim 18, as discussed above in regard to claim 17, Nakashima discloses the power source and the voltage converter. Rudduck in view of Dade, and further in view of Nakashima does not explicitly disclose or teach, however, Circuits Today teaches the system further comprising a capacitive filter filtering a signal from the power source to the voltage converter (Pages 1-2) (Page 2 discloses Capacitor C4 is the input filter (i.e., a capacitive filter; from the power source) to the voltage converter LM 2585 (i.e., filtering a signal from the power source to the voltage converter).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Circuits Today in the system of Rudduck in view of Dade and further in view of Nakashima since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to reduce noise from the signals.
In regard to claim 19, as discussed above in regard to claim 17, Nakashima discloses the voltage converter and the processor (i.e., the PC). Rudduck in view of Dade, and further in view of Nakashima does not explicitly disclose or teach, however, Circuits Today teaches the system further comprising a capacitive filter filtering a signal from voltage converter to the processor (Pages 1-2) (Page 2 discloses Capacitor C4 is the input filter to the voltage converter LM 2585 (i.e., the voltage converter); and while Capacitor C1 is the filter (i.e., capacitive filter filtering a signal) for output (i.e., from the voltage converter) to the output (i.e., to the processor)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Circuits Today in the system of Rudduck in view of Dade and further in view of Nakashima since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to reduce noise from the signals.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rudduck in view of Dade, and further in view of Hairong as applied to claim 11, and further in view of U.S. Patent Application Publication No. 2012/0326456 to Picard et al. (hereinafter “Picard”). 
In Regard to claim 20, as discussed above in regard to claim 11, Hairong teaches the electronic switch. Rudduck discloses unlocking the electronic lock causing the door to open (Para. 46).
Rudduck in view of Dade and further in view of Hairong does not explicitly disclose or teach, however, Picard teaches the system comprising a solenoid that is communicatively coupled to the electronic switch, wherein when the switch is activated a current flows to a solenoid, which causing the door to open (Abst.; Paras. 51, 53 66) (Printed circuit boards (PCBs) having various electronic circuitry are secured inside a housing that encases an access-control device, particularly a lock, for a door; wherein the sensors attached to the PCB include electrical switches.  The actuator 60 (which may be a solenoid) may be electrically powered by the PCB (i.e., a solenoid that is communicatively coupled to the electronic switch); or as an alternative, the actuator may be directly assembled to the PCB. Accordingly, the various embodiments of the invention provide for the easy and efficient conversion of a conventional mortise lock into an electrified mortise lock having electronic capabilities, particularly, digital monitoring and electronic actuation inside the locking device itself. In one or more embodiments, the electrified mortise lock of the invention includes one or more PCBs configured to carry wiring from one portion of the mortise lock to another portion of the lock for the electrical connection of a variety of components residing on the PCB to provide the lock with hall effect and/or reed sensing, solenoid actuation for electrified locking and/or unlocking the mortise lock (i.e., wherein when the switch is activated, a current flows to a solenoid, which causing lock to unlock) minimal mechanical modifications, embedded magnets, on-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Picard in the system of Rudduck in view of Dade and further in view of since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable for the electronic system of Rudduck in view of Dade, and further in view of Hairong (See Para. 69 of Picard). 

Allowable Subject Matter
Claim 10 is allowed over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628